DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1-21 are pending
Claims 1-21 are rejected under 35 USC § 101 
Claims 1-21 are rejected under 35 USC § 103 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-16-2019 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-16-2020 and 4-13-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-21, the claims recite an abstract idea, as it recites operating a weather event mobilization and response system in order to predict claim losses.
Independent Claims 1, 16 and 20 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 16 and 20  recite a method, system and apparatus of operating a weather event mobilization and response system.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention: “generating a historic weather forecast associated with the historic weather event by analyzing the historic weather data… the historic weather data including meteorological information collected during or prior to the historic weather event“; “generating a storm loss model by analyzing the historic weather data, the historic exposure data, the historic claim loss data, and the generated historic weather forecast, wherein the storm loss model develops correlations between the historic weather data, the historic insurance claim data, the historic exposure data, and the generated historic weather forecast, and the historic claim loss data associated with the historic weather event”; “generating a current weather forecast by analyzing the current weather data”; “identifying at least one weather event using the correlations”; and “determining predicted losses associated with the identified weather event using the correlations …based on the current weather forecast and current exposure data” belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk and insurance as it recites operating a weather event mobilization and response system in order to predict insurance claim losses (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claims 1, 16 and 20 recites: “database“ “model”; claims 1 and 16 recite: “electronic user device having a user interface“; and “processor“; and claim 20 recites: “machine learning circuit“ that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
In addition claim 1 recites “sensors” and claims 1, 16 and 20 recite: “receiving historic weather event data from a historic weather event database, the historic weather event data comprising historic weather data, historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event”; “receiving current weather data from at least one weather sensor“; “receiving current exposure data from an insurance policy database“; and “sending instructions for responding to the weather event to at least one electronic user device, wherein the instructions are based on the predicted losses associated with the identified weather event “; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claims 1, 16 and 20 recites: “database“; claims 1 and 16 recite: “electronic user device having a user interface“; and “processor“; and claim 20 recites: “machine learning circuit“ that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition claim 1 recites “sensors” and claims 1, 16 and 20 recite: “receiving historic weather event data from a historic weather event database, the historic weather event data comprising historic weather data, historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event”; “receiving current weather data from at least one weather sensor“; “receiving current exposure data from an insurance policy database“; and “sending instructions for responding to the weather event to at least one electronic user device, wherein the instructions are based on the predicted losses associated with the identified weather event “; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.


Independent Claim 21, is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 21 recites a system of operating a weather event mobilization and response system.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention: “current exposure data and historic weather event data, the historic weather event data comprising historic insurance claim data, historic exposure data, historic weather data, and historic insurance claim loss data associated with historic weather events“; “generate historic weather reanalysis data by analyzing the received historic weather data via the weather forecast model”; “train the storm loss model with a first training set comprising the generated historic weather reanalysis data associated with the historic insurance claim data and historic claim loss data”; “train the storm loss model with a second training set comprising the historic insurance claim data, the historic exposure data, and the historic claim loss data”; “analyze the historic weather data, the historic insurance claim data, the historic exposure data, the historic claim loss data, and the generated historic weather reanalysis data via the storm loss model“; “the storm loss model configured to develop correlations between the historic weather data, the historic weather reanalysis data, the historic insurance claim data, and the historic exposure data and the historic insurance claim data and the historic claim loss data, the correlations predictive of insurance claims and claim losses“; “generate current weather forecast data by analyzing the current weather data via the weather forecast model“; “identify at least one weather event using the correlations developed by the storm loss model and the generated current weather forecast data“; and “determine, via the storm loss model, predicted insurance claims and claim losses associated with the identified weather event using the correlations developed by the storm loss model based on the current weather data, the current weather forecast data, and the current exposure data“; belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk and insurance as it recites operating a weather event mobilization and response system in order to predict insurance claim losses (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claims 21 recites: “electronic user device having a user interface“; and “a processor in communication with the at least one electronic user device and the database, the processor having at least one memory device storing a weather forecast model and a storm loss model, the storm loss model including at least one machine learning algorithm“;  that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
In addition claim 21 recites: “receive historic insurance claim data, historic exposure data, historic weather data, and historic claim loss data from the database”; “receive, via the weather forecast model, current weather data from the at least one sensor“; “receive current exposure data“; and “send instructions for responding to the weather event based on the predicted insurance claims or predicted claim losses associated with the identified weather event“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 21 recites: “electronic user device having a user interface“; and “a processor in communication with the at least one electronic user device and the database, the processor having at least one memory device storing a weather forecast model and a storm loss model, the storm loss model including at least one machine learning algorithm“ that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition claim 21 recites “receive historic insurance claim data, historic exposure data, historic weather data, and historic claim loss data from the database”; “receive, via the weather forecast model, current weather data from the at least one sensor“; “receive current exposure data“; and “send instructions for responding to the weather event based on the predicted insurance claims or predicted claim losses associated with the identified weather event“; that amount to additional insignificant extra solution activities to the judicial exception specific to data data gathering and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 2-15 dependent on claim 1; and claims 17-19 dependent on claim 16; are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 16 respectively. Additional elements in claims 2-15 and 17-19 do not provide further limitations on claims 1 and 16 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.
Claim 2 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the exposure data includes information regarding insurance policies associated with a property, an automobile, or a business” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the exposure data includes information regarding insurance policies associated with a property, an automobile, or a business without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the historic exposure data in the database includes information regarding insurance policies in force during the historic weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic exposure data in the database includes information regarding insurance policies in force during the historic weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the historic weather data in the database includes meteorological information collected at least one of during or prior to the historic weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic weather data in the database includes meteorological information collected at least one of during or prior to the historic weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the historic weather data in the databases comprises data collected from a radar device, a weather sensor, or a storm report at least one of during or prior to the historic weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic weather data in the databases comprises data collected from a radar device, a weather sensor, or a storm report at least one of during or prior to the historic weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 6 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “wherein the at least one electronic user device is a tablet, a smart phone, a laptop, a personal computer device, or a smart watch” by defining the at least one electronic user device to be a tablet, a smart phone, a laptop, a personal computer device, or a smart watch without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 7 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the storm loss model is further configured to develop correlations between historic weather data, historic weather forecast data, historic insurance claim data, and historic exposure data and historic claim loss data via at least one machine learning algorithm” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the storm loss model is further configured to develop correlations between historic weather data, historic weather forecast data, historic insurance claim data, and historic exposure data and historic claim loss data via at least one machine learning algorithm without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Claim 8 recites “send a notification to the at least one electronic user device, the notification presenting an electronic report identifying predicted losses associated with the identified weather event”.  This claim amounts to no more than sending a notification, the notification presenting an electronic report identifying predicted losses associated with the identified weather event, which is a form of insignificant extra-solution activity specific to data transmission (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 
Claim 9 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein identifying at least one weather event using the correlations developed by the storm loss model includes identifying a time and a geographic area associated with the weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby identifying at least one weather event using the correlations developed by the storm loss model includes identifying a time and a geographic area associated with the weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 10 dependent on claim 9 merely adds to the abstract idea of claims 1. By reciting “wherein the instructions for responding to the weather event include at least one of instructions to allocate a quantity of raw materials for responding to the weather event, instructions to assign number of employees to a particular task associated with the weather event, instructions to move a particular asset located with the geographic area associated with the weather event, or instructions to allocate an amount of money for responding to the weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby wherein the instructions for responding to the weather event include at least one of instructions to allocate a quantity of raw materials for responding to the weather event, instructions to assign number of employees to a particular task associated with the weather event, instructions to move a particular asset located with the geographic area associated with the weather event, or instructions to allocate an amount of money for responding to the weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 11 dependent on claim 9 merely adds to the abstract idea of claims 1. By reciting “wherein the exposure data identifies at least one asset located within the geographic area associated with the weather event, and wherein the predicted losses associated with the identified weather event comprise an amount of damage to at least one asset” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the exposure data identifies at least one asset located within the geographic area associated with the weather event, and wherein the predicted losses associated with the identified weather event comprise an amount of damage to at least one asset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 12 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the historic claim loss data in the database comprises an amount of damage to an asset impacted by the historic weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic claim loss data in the database comprises an amount of damage to an asset impacted by the historic weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 13 dependent on claim 1 and claim 18 dependent on claim 16 merely adds to the abstract idea of claims 1 and 16 respectively. By reciting “wherein the historic claim loss data in the database comprises a monetary value associated with one or more insurance claims submitted in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted monetary value associated with one or more insurance claims that will be submitted in response to the identified weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic claim loss data in the database comprises a monetary value associated with one or more insurance claims submitted in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted monetary value associated with one or more insurance claims that will be submitted in response to the identified weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 14 dependent on claim 1 and claim 19 dependent on claim 16 merely adds to the abstract idea of claims 1 and 16 respectively. By reciting “wherein the historic claim loss data in the database comprises a quantity of a raw material utilized in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted quantity of a raw material that will be utilized in response to the identified weather event.” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic claim loss data in the database comprises a quantity of a raw material utilized in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted quantity of a raw material that will be utilized in response to the identified weather event. without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 15 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “wherein the historic claim loss data in the database comprises a number of insurance claims submitted in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted number of insurance claims that will be submitted in response to the identified weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby the historic claim loss data in the database comprises a number of insurance claims submitted in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted number of insurance claims that will be submitted in response to the identified weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 17 dependent on claim 16 merely adds to the abstract idea of claims 16. By reciting “wherein allocating resources for responding to the weather event comprises allocating a quantity of money or raw materials required for responding to the identified weather event” it adds to the abstract idea of operating a weather event mobilization and response system in order to predict claim losses whereby allocating resources for responding to the weather event comprises allocating a quantity of money or raw materials required for responding to the identified weather event without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 3-9, 16 and 20-21 are rejected by 35 U.S.C. 103 as being un-patentable by Watson et.al (US 2020/0160283 A1) hereinafter “Watson”, in view of Lancaster et.al. (US 2007/0043662 A1) hereinafter “Lancaster”, in view of Radich et.al (US 2017/0343702 A1) hereinafter “Radich”, in view of Cole et.al (US 2018/0218303 A1) hereinafter “Cole”, in further view of Ritz et.al (US 2016/0042465 A1) hereinafter “Ritz”

Regarding claim 1, 16 and 20 Watson teaches:
receiving historic weather event data from a historic weather event database, the historic weather event data comprising historic weather data, [historic insurance claim data, historic exposure data, and historic claim loss data] associated with the historic weather event; (See at least [0027] via: “…the learning engine 215 (via the electronic processor 200) accesses a training record that includes … data, such as historical weather data…”; in addition see at least [0028] via: “…The … data …may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like)…”; in addition see at least [0028] via: “…the historical weather data may include a mean, a median, a maximum, and a minimum with respect to a wind speed, a wind gust, an amount of precipitation, a pressure, a humidity, a temperature, or a combination thereof for a historical weather event.  Alternatively or in addition, the historical weather data may include a count of observed cloud-to-ground lightning strikes for a historical weather event…  ”)   
generating a storm loss model by analyzing the historic weather data [the historic exposure data, the historic claim loss data,] and the generated historic weather forecast, (See at least [0028] via: “…damage prediction model 225 may include… historical weather data for an area of interest and associated damage. … …”). 
wherein the storm loss model develops correlations between the historic weather data, [the historic insurance claim data, the historic exposure data,] and the generated historic weather forecast, [and the historic claim loss data] associated with the historic weather event via the processor, the processor further including at least one machine learning algorithm configured to receive weather data, weather forecast data, and exposure data and process the weather data, the weather forecast data, and the exposure data to predict insurance claims and claims losses, 215 (as executed by the electronic processor 200) may perform machine learning using training data to develop a damage prediction model 225. The training data for the damage prediction model 225 may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like) and develop the damage prediction model 225 that maps the one or more unique characteristics to a particular damage prediction for the area of interest…”). 

Although Watson teaches receiving historic weather event data and using the historical data to train a machine learning model comprising historic weather data as an example, Watson does not explicitly teach that this data includes historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event, which is taught by Lancaster which teaches using historic insurance claim data ([0038] “(i) past claims”), historic exposure data (“(ii) past coverages, including effective dates, expiration dates, limits, deductibles, and other terms and conditions; (iii) measurements on past risk characteristics such as (in the case of property coverage) construction, occupancy, protection, and exposure characteristics, values, other survey results, and geographic characteristics”), and historic claim loss data ([0034] “may also include any historical claims/losses for that risk”) to generate a loss model (predictive model 28) to determine predicted losses associated with identified events using correlations developed by the model based on current forecast and current exposure data ([0029]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Lancaster because as Lancaster suggests the risk/loss model assists the insurance company with making more informed decision [0007-0008].
Watson further teaches:
receiving current weather data from at least one weather sensor; (See at least [0040] via: “…As illustrated in FIG. 4, the method 400 includes receiving, with the electronic processor 200, weather data for an area of interest … the electronic processor 200 may continuously receive the weather data or receive the weather data at predetermined intervals (for example, every hour)…”; in addition see at least [0032] via: “…The communication interface 210 allows the server 105 to communicate with devices external to the server 105. For example, as illustrated in FIG. 1, the server 105 may communicate with the user devices 110, the data source 115, the weather data source 120, the infrastructure assets 145, or a combination thereof…”; in addition see at least [0037] via: “… The weather data source 120 may include, for example, a weather station, a weather radar, a weather satellite, and the like”; in addition see at least [0034] via: “…the infrastructure asset 145 may include one or more sensors…”). 
identifying at least one weather event using the correlations developed by the storm loss model; (See at least [0020] via: “…assessing probable damages to infrastructure in near real-time immediately after a weather event…”; in addition see at least [0037] via: “…The weather data describes weather observations relating to a weather event or hazard, such as wind, precipitation, pressure, humidity, temperature, and the like. In some embodiments, the weather data describes real-time or near real-time weather observations….”; in addition see at least [0038] via: “…the data source 115 stores the training data used by the learning engine 215 to develop one or more models. … the data source 115 stores one or more training records that include the training data. FIG. 3 illustrates a training record 300 according to some embodiments. In the example illustrated in FIG. 3, the training record 300 includes identification data that identifies an area of interest and a corresponding historical weather event. For each area of interest and corresponding historical weather event, the training record 300 includes historical weather data (for example, a maximum temperature, a maximum wind speed, and the like), … associated with each area of interest and corresponding historical weather event….”; in addition see at least [0034] via: “…historical weather data includes data relating to a historical weather event that occurred at the area of interest. For example, the historical weather data may include a mean, a median, a maximum, and a minimum with respect to a wind speed, a wind gust, an amount of precipitation, a pressure, a humidity, a temperature, or a combination thereof for a historical weather event. Alternatively or in addition, the historical weather data may include a count of observed cloud-to-ground lightning strikes for a historical weather event….”) 
determining predicted losses associated with the identified weather event using the correlations developed by the storm loss model based on the current weather forecast and current exposure data; and (See at least [0020] via: “…assessing probable damages to infrastructure in near real-time immediately after a weather event…”; in addition see at least [0041] via: “…After receiving the weather data (at block 405), the electronic processor 200 determines a damage prediction for the area of interest (at block 410). The damage prediction may be a damage occurrence probability distribution that describes a probability of different amounts of damage for the area of interest…”; in addition see at least [0042] via: “… in response to receiving the weather data, the electronic processor 200 determines the damage prediction for the area of interest by accessing the damage prediction model 225 from the model database 220 and analyzing the weather data using the damage prediction model 225…”)
sending instructions for responding to the weather event to at least one electronic user device, wherein the instructions are based on the predicted losses associated with the identified weather event. (See at least [0048] via: “…the electronic processor 200 analyzes (or interprets) one or more of the damage predictions (for example, the damage occurrence probability distributions) and uses information about logistical needs of repairs, a potentially networked nature of the infrastructure of the area of interest, or a combination thereof to more fully describe or determine the nature of the probable impacts caused by the recent weather hazard (as represented by the received weather data)….”; in addition see at least [0049] via: “…the electronic processor 200 automatically prioritizes available resources and manages allocation of the available resources for the area of interest. The electronic processor 200 may automatically prioritize available resources and manage allocation of the available resources based on a damage prediction for the area of interest…”)

Watson is silent regarding the following claim that is taught by Radich:  
generating a historic weather forecast associated with the historic weather event by analyzing the historic weather data via a processor comprising a weather forecast model, the processor configured to receive weather data from sensors and generate a weather forecast based on the weather data the historic weather data including meteorological information collected during or prior to the historic weather event;  (See at least [0027] via: “…The historical weather impact data 114 … is used by the peril index analytics system 100 to determine client-specific impacts of past weather events and predict the client-specific impact of forecasted weather conditions 116….”; in addition see at least [0028] via: “…The forecasted weather conditions 116 include information indicative of the predicted location, predicted time, and predicted magnitude of forecasted weather conditions (e.g., snow, rain, ice, wind, heat, cold, etc.) and events (e.g., hurricanes, tornadoes, thunderstorms, hail, lightning, high winds, snow, floods, droughts, temperature extremes, etc.). The forecasted weather conditions and events may be received from … governmental agencies ..such as … the U.K. Meteorologic Service, the Japan Meteorological Agency…”; in addition see at least [0029] via: “…The historical environmental data 122 includes information indicative of the location, time, and severity of past environmental events and environmental conditions …e.g., …climate change, meteorological conditions…”; in addition see at least [0039] via: “…FIG. 3 is a flow chart of a process for predicting the impact of forecasted weather conditions…”; in addition see at least [0040] via: “…The observable impact of at least some of the past weather events is determined in step 302…”; in addition see at least [0065] via: “…The likelihood of each of the past weather conditions reoccurring at that magnitude, known statistically as a return frequency, is determined in step 308. As shown in the examples in FIGS. 4 and 5: [0066] N is the number of years in the dataset; [0067] R is the number of years for a snowfall event to be exceeded at least once for probability calculation; [0068] T is (N+1)/MAGNITUDE, which is known as “a recurrence interval”; [0069] P is 1/T, which is the probability of an event with the recurrence interval, T; and [0070] PE is 1−(P**R), also known as “the probability of exceedance,” described as the risk of failure (for example, 10 year snowfalls have a 10% chance of occurrence in any given year, or PE=0.10)….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Radich because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Radich’s teaching regarding  methods of predicting the impact of forecasted weather (that include one or more weather conditions) by determining a recurrence interval of each past condition in each location, determining the correlation between the past condition and the observable impact of the past event, calculating a predicted observable impact of each past event, calculating a predicted impact of each past event recurring, grouping the past events into a plurality of groups based on the predicted impact of the past condition recurring, determining a threshold for each group, receiving forecasted conditions, and determining the predicted impact of the forecasted conditions by comparing the forecasted conditions with the thresholds,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by optimizing the weather forecasting and predicted impact methods of Radich based on historical weather data and events. 

Watson is silent regarding the following claim that is taught by Cole:  
generating a current weather forecast by analyzing [the current] weather data via the weather forecast model; Although Watson teaches a learning engine to predict damage based on historical weather data  ([0028]) it is silent regarding the use of current weather data which is taught by Cole (See at least [0142] via: “… Once the Severe Weather Alert Meteorological Event Classifier 122 is appropriately trained by training data (e.g., training data 709), the Severe Weather Alert Meteorological Event Classifier 122 will be ready to begin processing severe weather alert text issued by weather forecast authorities or sources in order to predict weather events indicated by said text…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Cole because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Cole’s teaching regarding  methods for forecasting weather events, and weather-related impacts on schedules for any type of project, program and/or operation where weather can influence its outcome by means of a machine-trained classifier used to predict, for each respective activity model, types of weather events that are expected to impact each schedule activity,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by optimizing the weather forecasting and predicted impact methods of Cole based on multiple predefined types of current weather data and events. 

Watson is silent regarding the following claim that is taught by Ritz:  
receiving current exposure data from an insurance policy database; (See at least [0054] via: “…At step 610, the processor can receive input selecting an insurance portfolio … At step 612, the processor can retrieve the insurance data for the selected insurance portfolio. … At step 614, the processor can map the insurance data to the map, and at step 616, the processor can display the insurance data on the same map with the event data, as shown for example in FIG. 8 (which shows the event data with the event icon from FIG. 7 removed but the event path displayed; the event icon can also be displayed). … the processor displays the insurance data that pertains to the portfolio by geographic region such as by state 802, county 804, and/or zip code 806. Each geographic region can be color coded with a color that indicates the exposure amount or the risk from the event to the insurance portfolio in that geographic region….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Ritz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Ritz’s teaching regarding  the evaluation of the exposure to insurance policies caused by real-time or a historic events based on data, such as hurricane, earthquake, fire, flood, and storm event data, in addition to data based on insurance portfolios, both of which mapped by geographic area and value that, so that a user can quickly determine the exposure to a portfolio from an event,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by making use of Ritz’s insurance portfolio data, impacted by weather events, that is based on historic and current weather data.  

Regarding claim 21 Watson teaches:
at least one electronic user device having a user interface; a processor in communication with the at least one electronic user device and the database, the processor having at least one memory device storing a weather forecast model and a storm loss model, the storm loss model including at least one machine learning algorithm(See at least [0023] via: “…As illustrated in FIG. 2, the server 105 includes an electronic processor 200 (for example, a microprocessor, an application-specific integrated circuit (ASIC), or another suitable electronic device), a memory 205 (for example, a non-transitory, computer-readable medium), and a communication interface 210…”; in addition see at least [0024] via: “…The electronic processor 200 is configured to access and execute computer-readable instructions (“software”) stored in the memory 205…”; in addition see at least [0025] via: “…as illustrated in FIG. 2, the memory 205 may store a learning engine 215 and a model database 220. In some embodiments, the learning engine 215 develops one or more models using one or more machine learning functions. … the learning engine 215 is configured to develop an algorithm or model based on training data…”; in addition see at least [0027] via: “…the learning engine 215 is configured to develop one or more models using training data. .. the learning engine 215 (via the electronic processor 200) accesses a training record that includes training data, such as historical weather data, … environmental data, and the like. In some embodiments, the training record is stored in the memory 205 of the server 105…”; in addition see at least [0028] via: “…the learning engine 215 (as executed by the electronic processor 200) may perform machine learning using training data to develop a damage prediction model 225. The training data for the damage prediction model 225 may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like) and develop the damage prediction model 225 that maps the one or more unique characteristics to a particular damage prediction for the area of interest. Accordingly, when a subsequent occurrence of weather data for the area of interest occurs, the electronic processor 200 may determine a damage prediction for that subsequent occurrence of weather data using the damage prediction model 225 developed by the learning engine 215. In other words, the electronic processor 200 may determine a damage prediction for the area of interest using the damage prediction model 225 that analyzes the weather data…”)
a database including current exposure data and historic weather event data, the historic weather event data comprising [historic insurance claim data, historic exposure data], historic weather data, [and historic insurance claim loss data] associated with historic weather events; receive [historic insurance claim data, historic exposure data], historic weather data, [and historic claim loss data] from the database (See at least [0027] via: “…the learning engine 215 (via the electronic processor 200) accesses a training record that includes … data, such as historical weather data…”; in addition see at least [0028] via: “…The … data …may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like)…”; in addition see at least [0028] via: “…the historical weather data may include a mean, a median, a maximum, and a minimum with respect to a wind speed, a wind gust, an amount of precipitation, a pressure, a humidity, a temperature, or a combination thereof for a historical weather event.  Alternatively or in addition, the historical weather data may include a count of observed cloud-to-ground lightning strikes for a historical weather event…  ”) 
train the storm loss model with a first training set comprising the generated historic weather reanalysis data [associated with the historic insurance claim data and historic claim loss data] (See at least [0028] via: “…the learning engine 215 (as executed by the electronic processor 200) may perform machine learning using training data to develop a damage prediction model 225. The training data for the damage prediction model 225 may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like) and develop the damage prediction model 225 that maps the one or more unique characteristics to a particular damage prediction for the area of interest…”).
train the storm loss model with a second training set comprising the [historic insurance claim data], the historic exposure data, [and the historic claim loss data] (See at least [0028] via: “…the learning engine 215 (as executed by the electronic processor 200) may perform machine learning using training data to develop a damage prediction model 225. The training data for the damage prediction model 225 may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like) and develop the damage prediction model 225 that maps the one or more unique characteristics to a particular damage prediction for the area of interest…”) 
analyze the historic weather data, [the historic insurance claim data, the historic exposure data, the historic claim loss data], and the generated historic weather reanalysis data via the storm loss model, (See at least [0028] via: “…damage prediction model 225 may include… historical weather data for an area of interest and associated damage. … …”). 
the storm loss model configured to develop correlations between the historic weather data, the historic weather reanalysis data, [the historic insurance claim data, and the historic exposure data and the historic insurance claim data and the historic claim loss data], the correlations predictive of insurance claims and claim losses; (See at least [0028] via: “…the learning engine 215 (as executed by the electronic processor 200) may perform machine learning using training data to develop a damage prediction model 225. The training data for the damage prediction model 225 may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like) and develop the damage prediction model 225 that maps the one or more unique characteristics to a particular damage prediction for the area of interest…”). 

Although Watson teaches receiving historic weather event data and using the historical data to train a machine learning model comprising historic weather data as an example, Watson does not explicitly teach that this data includes historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event, which is taught by Lancaster which teaches using historic insurance claim data ([0038] “(i) past claims”), historic exposure data (“(ii) past coverages, including effective dates, expiration dates, limits, deductibles, and other terms and conditions; (iii) measurements on past risk characteristics such as (in the case of property coverage) construction, occupancy, protection, and exposure characteristics, values, other survey results, and geographic characteristics”), and historic claim loss data ([0034] “may also include any historical claims/losses for that risk”) to generate a loss model (predictive model 28) to determine predicted losses associated with identified events using correlations developed by the model based on current forecast and current exposure data ([0029]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Lancaster because as Lancaster suggests the risk/loss model assists the insurance company with making more informed decision [0007-0008].
Watson further teaches:
receive, via the weather forecast model, current weather data from the at least one sensor; (See at least [0040] via: “…As illustrated in FIG. 4, the method 400 includes receiving, with the electronic processor 200, weather data for an area of interest … the electronic processor 200 may continuously receive the weather data or receive the weather data at predetermined intervals (for example, every hour)…”; in addition see at least [0032] via: “…The communication interface 210 allows the server 105 to communicate with devices external to the server 105. For example, as illustrated in FIG. 1, the server 105 may communicate with the user devices 110, the data source 115, the weather data source 120, the infrastructure assets 145, or a combination thereof…”; in addition see at least [0037] via: “… The weather data source 120 may include, for example, a weather station, a weather radar, a weather satellite, and the like”; in addition see at least [0034] via: “…the infrastructure asset 145 may include one or more sensors…”). 
identify at least one weather event using the correlations developed by the storm loss model and the generated current weather forecast data; (See at least [0020] via: “…assessing probable damages to infrastructure in near real-time immediately after a weather event…”; in addition see at least [0037] via: “…The weather data describes weather observations relating to a weather event or hazard, such as wind, precipitation, pressure, humidity, temperature, and the like. In some embodiments, the weather data describes real-time or near real-time weather observations….”; in addition see at least [0038] via: “…the data source 115 stores the training data used by the learning engine 215 to develop one or more models. … the data source 115 stores one or more training records that include the training data. FIG. 3 illustrates a training record 300 according to some embodiments. In the example illustrated in FIG. 3, the training record 300 includes identification data that identifies an area of interest and a corresponding historical weather event. For each area of interest and corresponding historical weather event, the training record 300 includes historical weather data (for example, a maximum temperature, a maximum wind speed, and the like), … associated with each area of interest and corresponding historical weather event….”; in addition see at least [0034] via: “…historical weather data includes data relating to a historical weather event that occurred at the area of interest. For example, the historical weather data may include a mean, a median, a maximum, and a minimum with respect to a wind speed, a wind gust, an amount of precipitation, a pressure, a humidity, a temperature, or a combination thereof for a historical weather event. Alternatively or in addition, the historical weather data may include a count of observed cloud-to-ground lightning strikes for a historical weather event….”) 
determine, via the storm loss model, predicted insurance claims and claim losses associated with the identified weather event using the correlations developed by the storm loss model based on the current weather data, the current weather forecast data, and the current exposure data; and (See at least [0020] via: “…assessing probable damages to infrastructure in near real-time immediately after a weather event…”; in addition see at least [0041] via: “…After receiving the weather data (at block 405), the electronic processor 200 determines a damage prediction for the area of interest (at block 410). The damage prediction may be a damage occurrence probability distribution that describes a probability of different amounts of damage for the area of interest…”; in addition see at least [0042] via: “… in response to receiving the weather data, the electronic processor 200 determines the damage prediction for the area of interest by accessing the damage prediction model 225 from the model database 220 and analyzing the weather data using the damage prediction model 225…”)
send instructions for responding to the weather event to the at least one electronic user device, wherein the instructions are based on the predicted insurance claims or predicted claim losses associated with the identified weather event. (See at least [0048] via: “…the electronic processor 200 analyzes (or interprets) one or more of the damage predictions (for example, the damage occurrence probability distributions) and uses information about logistical needs of repairs, a potentially networked nature of the infrastructure of the area of interest, or a combination thereof to more fully describe or determine the nature of the probable impacts caused by the recent weather hazard (as represented by the received weather data)….”; in addition see at least [0049] via: “…the electronic processor 200 automatically prioritizes available resources and manages allocation of the available resources for the area of interest. The electronic processor 200 may automatically prioritize available resources and manage allocation of the available resources based on a damage prediction for the area of interest…”)

Watson is silent regarding the following claim that is taught by Radich:  
generate historic weather reanalysis data by analyzing the received historic weather data via the weather forecast model;  (See at least [0027] via: “…The historical weather impact data 114 … is used by the peril index analytics system 100 to determine client-specific impacts of past weather events and predict the client-specific impact of forecasted weather conditions 116….”; in addition see at least [0028] via: “…The forecasted weather conditions 116 include information indicative of the predicted location, predicted time, and predicted magnitude of forecasted weather conditions (e.g., snow, rain, ice, wind, heat, cold, etc.) and events (e.g., hurricanes, tornadoes, thunderstorms, hail, lightning, high winds, snow, floods, droughts, temperature extremes, etc.). The forecasted weather conditions and events may be received from … governmental agencies ..such as … the U.K. Meteorologic Service, the Japan Meteorological Agency…”; in addition see at least [0029] via: “…The historical environmental data 122 includes information indicative of the location, time, and severity of past environmental events and environmental conditions …e.g., …climate change, meteorological conditions…”; in addition see at least [0039] via: “…FIG. 3 is a flow chart of a process for predicting the impact of forecasted weather conditions…”; in addition see at least [0040] via: “…The observable impact of at least some of the past weather events is determined in step 302…”; in addition see at least [0065] via: “…The likelihood of each of the past weather conditions reoccurring at that magnitude, known statistically as a return frequency, is determined in step 308. As shown in the examples in FIGS. 4 and 5: [0066] N is the number of years in the dataset; [0067] R is the number of years for a snowfall event to be exceeded at least once for probability calculation; [0068] T is (N+1)/MAGNITUDE, which is known as “a recurrence interval”; [0069] P is 1/T, which is the probability of an event with the recurrence interval, T; and [0070] PE is 1−(P**R), also known as “the probability of exceedance,” described as the risk of failure (for example, 10 year snowfalls have a 10% chance of occurrence in any given year, or PE=0.10)….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Radich because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Radich’s teaching regarding  methods of predicting the impact of forecasted weather (that include one or more weather conditions) by determining a recurrence interval of each past condition in each location, determining the correlation between the past condition and the observable impact of the past event, calculating a predicted observable impact of each past event, calculating a predicted impact of each past event recurring, grouping the past events into a plurality of groups based on the predicted impact of the past condition recurring, determining a threshold for each group, receiving forecasted conditions, and determining the predicted impact of the forecasted conditions by comparing the forecasted conditions with the thresholds,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by optimizing the weather forecasting and predicted impact methods of Radich based on historical weather data and events. 

Watson is silent regarding the following claim that is taught by Cole:  
generate current weather forecast data by analyzing [the current] weather data via the weather forecast model; Although Watson teaches a learning engine to predict damage based on historical weather data  ([0028]) it is silent regarding the use of current weather data which is taught by Cole (See at least [0142] via: “… Once the Severe Weather Alert Meteorological Event Classifier 122 is appropriately trained by training data (e.g., training data 709), the Severe Weather Alert Meteorological Event Classifier 122 will be ready to begin processing severe weather alert text issued by weather forecast authorities or sources in order to predict weather events indicated by said text…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Cole because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Cole’s teaching regarding  methods for forecasting weather events, and weather-related impacts on schedules for any type of project, program and/or operation where weather can influence its outcome by means of a machine-trained classifier used to predict, for each respective activity model, types of weather events that are expected to impact each schedule activity,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by optimizing the weather forecasting and predicted impact methods of Cole based on multiple predefined types of current weather data and events. 

Watson is silent regarding the following claim that is taught by Ritz:  
receive current exposure data from the database; (See at least [0054] via: “…At step 610, the processor can receive input selecting an insurance portfolio … At step 612, the processor can retrieve the insurance data for the selected insurance portfolio. … At step 614, the processor can map the insurance data to the map, and at step 616, the processor can display the insurance data on the same map with the event data, as shown for example in FIG. 8 (which shows the event data with the event icon from FIG. 7 removed but the event path displayed; the event icon can also be displayed). … the processor displays the insurance data that pertains to the portfolio by geographic region such as by state 802, county 804, and/or zip code 806. Each geographic region can be color coded with a color that indicates the exposure amount or the risk from the event to the insurance portfolio in that geographic region….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Ritz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Ritz’s teaching regarding  the evaluation of the exposure to insurance policies caused by real-time or a historic events based on data, such as hurricane, earthquake, fire, flood, and storm event data, in addition to data based on insurance portfolios, both of which mapped by geographic area and value that, so that a user can quickly determine the exposure to a portfolio from an event,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by making use of Ritz’s insurance portfolio data, impacted by weather events, that is based on historic and current weather data.  

Regarding claim 3 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Ritz: 
wherein the historic exposure data in the database includes information regarding insurance policies in force during the historic weather event.  (See at least [0038] via: “…The historical event system 200 preferably comprises a processor or server 202 with memory 204 containing historical data on insurance events, such as fires, earthquakes, hurricanes, floods, typhoons, cyclones, tornadoes, windstorms and hailstorms and the like….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Ritz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Ritz’s teaching regarding  the evaluation of the exposure to insurance policies caused by real-time or a historic events based on data, such as hurricane, earthquake, fire, flood, and storm event data, in addition to data based on insurance portfolios, both of which mapped by geographic area and value that, so that a user can quickly determine the exposure to a portfolio from an event,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by making use of Ritz’s insurance portfolio data, impacted by weather events, that is based on historic and current weather data.

Regarding claim 4 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Radich: 
wherein the historic weather data in the database includes meteorological information collected at least one of during or prior to the historic weather event.  (See at least [0029] via: “… historical environmental data 122 includes information indicative of the location, time, and severity of past environmental events and environmental conditions …meteorological conditions…”; in addition see at least [0043] via: “… FIG. 5 is an exemplary table of weather events … with analysis performed …As shown in FIG. 4, some of the weather events include an objective estimate of the observable impact (“IMPACT”) of the weather event…”; in addition see at least [0044] via: “…each row includes information regarding a weather event, where: [0045] “METAR” is the location as identified by the Meteorological Terminal Aviation Routine Weather Report (METAR) station…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Radich because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Radich’s teaching regarding  methods of predicting the impact of forecasted weather (that include one or more weather conditions) by determining a recurrence interval of each past condition in each location, determining the correlation between the past condition and the observable impact of the past event, calculating a predicted observable impact of each past event, calculating a predicted impact of each past event recurring, grouping the past events into a plurality of groups based on the predicted impact of the past condition recurring, determining a threshold for each group, receiving forecasted conditions, and determining the predicted impact of the forecasted conditions by comparing the forecasted conditions with the thresholds,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by optimizing the weather forecasting and predicted impact methods of Radich based on historical weather data and events.

Regarding claim 5 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Radich: 
wherein the historic weather data in the databases comprises data collected from a radar device, a weather sensor, or a storm report at least one of during or prior to the historic weather event. (See at least [0037] via: “…The weather data source 120 may store and provide weather data. The weather data describes weather observations relating to a weather event or hazard, such as wind, precipitation, pressure, humidity, temperature, and the like. In some embodiments, the weather data describes real-time or near real-time weather observations. Alternatively or in addition, the weather data describes recent weather observations … the weather data may include … radar reflectivity, … The weather data source 120 may include, .. a weather station, a weather radar, a weather satellite, .. a weather nowcast … a weather station observation, a radar observation…”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Radich because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Radich’s teaching regarding  methods of predicting the impact of forecasted weather (that include one or more weather conditions) by determining a recurrence interval of each past condition in each location, determining the correlation between the past condition and the observable impact of the past event, calculating a predicted observable impact of each past event, calculating a predicted impact of each past event recurring, grouping the past events into a plurality of groups based on the predicted impact of the past condition recurring, determining a threshold for each group, receiving forecasted conditions, and determining the predicted impact of the forecasted conditions by comparing the forecasted conditions with the thresholds,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by optimizing the weather forecasting and predicted impact methods of Radich based on historical weather data and events.

Regarding claim 6 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. Watson also teaches: 
wherein the at least one electronic user device is a tablet, a smart phone, a laptop, a personal computer device, or a smart watch.  (See at least [0033] via: “…user devices 110 may include one or more desktop computers, laptop computers, tablet computers, terminals, smart telephones, smart televisions, smart wearables, servers, databases, other types of computing devices, or a combination thereof…”)

Regarding claim 7 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. Watson also teaches: 
wherein the storm loss model is further configured to develop correlations between historic weather data, historic weather forecast data, historic insurance claim data, and historic exposure data and historic claim loss data via at least one machine learning algorithm.  (See at least [0028] via: “…the learning engine 215 (as executed by the electronic processor 200) may perform machine learning using training data to develop a damage prediction model 225. The training data for the damage prediction model 225 may include, for example, historical weather data for an area of interest and associated damage. For example, the learning engine 215 may identify one or more unique characteristics of the historical weather data for the area of interest (for example, a weather observation feature, such as a wind speed, a precipitation amount, and the like) and develop the damage prediction model 225 that maps the one or more unique characteristics to a particular damage prediction for the area of interest…”). 

Although Watson teaches receiving historic weather event data and using the historical data to train a machine learning model comprising historic weather data as an example, Watson does not explicitly teach that this data includes historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event, which is taught by Lancaster which teaches using historic insurance claim data ([0038] “(i) past claims”), historic exposure data (“(ii) past coverages, including effective dates, expiration dates, limits, deductibles, and other terms and conditions; (iii) measurements on past risk characteristics such as (in the case of property coverage) construction, occupancy, protection, and exposure characteristics, values, other survey results, and geographic characteristics”), and historic claim loss data ([0034] “may also include any historical claims/losses for that risk”) to generate a loss model (predictive model 28) to determine predicted losses associated with identified events using correlations developed by the model based on current forecast and current exposure data ([0029]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Lancaster because as Lancaster suggests the risk/loss model assists the insurance company with making more informed decision [0007-0008].

Regarding claim 8 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. Watson also teaches: 
wherein the processor is further configured to: send a notification to the at least one electronic user device, the notification presenting an electronic report identifying predicted losses associated with the identified weather event. (See at least [0050] via: “… After determining the restoration time estimate for the area of interest (at block 415), the electronic processor 200 generates and transmits a damage assessment report for display on one or more of the user devices 110 (at block 420). The damage assessment report may include restoration time estimates based on resource allocation, the availability of resources, the damage assessment, a logistical material estimate, or a combination thereof. In some embodiments, the damage assessment report includes a plurality of damage predictions …”). 

Regarding claim 9 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Ritz: 
wherein identifying at least one weather event using the correlations developed by the storm loss model includes identifying a time and a geographic area associated with the weather event. (See at least [0057] via: “… As shown in FIG. 12, the processor can upon receiving a GDOCS alert display an alert symbol 34 on the map showing the type of event and further showing a disaster alert menu that provides the user with the capability of obtaining more information on the event. At step 1002, the processor 402 receives event data from the real-time system 250 that comprises event type, event severity, and event geographic location. At step 1004, the client system 400 processes the real-time event data to map the event data to a map. At step 1006, the client system maps the event data on a geographic map stored in memory and at step 1008 displays the event on a map on the GUI preferably with an icon indicative of the event type and severity….”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Ritz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Ritz’s teaching regarding  the evaluation of the exposure to insurance policies caused by real-time or a historic events based on data, such as hurricane, earthquake, fire, flood, and storm event data, in addition to data based on insurance portfolios, both of which mapped by geographic area and value that, so that a user can quickly determine the exposure to a portfolio from an event,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict weather conditions by making use of Ritz’s insurance portfolio data, impacted by weather events, that is based on historic and current weather data.

Claims 2, 10-15 and 17-19  are rejected by 35 U.S.C. 103 as being un-patentable by Watson, in view of Radich, in view of Cole, in view of Ritz and in further view of Splittstoesser et.al (US 2018/0336418 A1) hereinafter “Splittstoesser”

Regarding claim 2 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Splittstoesser: 
wherein the exposure data includes information regarding insurance policies associated with a property, an automobile, or a business.  (See at least [0021] via: “The historical damage data may be associated with historical incidents of building damage. In one example, the historical damage database may receive the historical damage data from insurance providers and/or other parties in response to insurance claims filed for building damage…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.

Regarding claim 10 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1 and Ritz teaches the invention as claimed above with respect to claim 9. However Watson is silent the following claim that is taught by Splittstoesser: 
wherein the instructions for responding to the weather event include at least one of instructions to allocate a quantity of raw materials for responding to the weather event, instructions to assign number of employees to a particular task associated with the weather event, instructions to move a particular asset located with the geographic area associated with the weather event, or instructions to allocate an amount of money for responding to the weather event. (See at least [0050] via: “…After determining the restoration time estimate for the area of interest (at block 415), the electronic processor 200 generates and transmits a damage assessment report for display on one or more of the user devices 110 (at block 420). The damage assessment report may include restoration time estimates based on resource allocation, the availability of resources, the damage assessment, a logistical material estimate, or a combination thereof….”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.

Regarding claim 11 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1 and Ritz teaches the invention as claimed above with respect to claim 9. However Watson is silent the following claim that is taught by Splittstoesser: 
wherein the exposure data identifies at least one asset located within the geographic area associated with the weather event, and wherein the predicted losses associated with the identified weather event comprise an amount of damage to at least one asset. (See at least [0074] via: “…DA computing device 102 may identify 506 building 114 for roof damage assessment. …DA computing device 102 may identify 506 building … determining building 114 is within a geographic region having inclement weather conditions that may result in building damage. DA computing device 102 may retrieve 508 damage data associated with building 114 for one or more data sources, such as, …, sensor system 112, and/or weather database 214 (shown in FIG. 2). The damage data may include a plurality of damage parameters associated with building 114. … DA computing device 102 may determine 512 a damage status of a roof of building 114 based at least partially upon the comparison 510…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.

Regarding claim 12 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Splittstoesser: 
wherein the historic claim loss data in the database comprises an amount of damage to an asset impacted by the historic weather event.  (See at least [0073] via: “…With respect to FIGS. 1 and 5, method 500 may begin with DA computing device 102 retrieving 502 historical damage data from historical damage database 108. DA computing device 102 may generate 504 a damage model based upon the historical damage data. In certain embodiments, the damage model may include a plurality of model parameters. The damage model may be stored by DA computing device 102 to facilitate subsequent access during a damage assessment process for a building….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.

Regarding claims 13 and 18 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claims 1 and 16 respectively. However Watson is silent the following claims that are taught by Splittstoesser: 
wherein the historic claim loss data in the database comprises a monetary value associated with one or more insurance claims submitted in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted monetary value associated with one or more insurance claims that will be submitted in response to the identified weather event. (See at least [0073] via: “… With respect to FIGS. 1 and 5, method 500 may begin with DA computing device 102 retrieving 502 historical damage data from historical damage database 108. DA computing device 102 may generate 504 a damage model based upon the historical damage data. …. the damage model may include a plurality of model parameters...”; in addition see at least [0074] via: “… DA computing device 102 may identify 506 building 114 for roof damage assessment. …DA computing device 102 may identify 506 building 114 based up a received insurance claim associated with building 114 … DA computing device 102 may retrieve 508 damage data associated with building 114 for one or more data sources, such as, … insurance computing device 104, … and/or weather database 214 (shown in FIG. 2)…. The damage data may include a plurality of damage parameters associated with building 114. DA computing device 102 may compare 510 the damage data to the damage model. …, DA computing device 102 may compare the damage parameters of the damage data to the model parameters of the damage model. … DA computing device 102 may generate a confidence score for building 114 based upon the comparison 510. DA computing device 102 may determine 512 a damage status of a roof of building 114 based at least partially upon the comparison 510…”; in addition see at least [0075] via: “…The determined damage status may be transmitted to a user associated with building 114 (e.g., policyholder 116) and/or an insurance provider associated with an insurance policy for building 114…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.

Regarding claims 14 and 17 & 19 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claims 1 and 16 respectively. However Watson is silent the following claims that are taught by Splittstoesser: 
wherein the historic claim loss data in the database comprises a quantity of a raw material utilized in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted quantity of a raw material that will be utilized in response to the identified weather event.  (See at least [0050] via: “…After determining the restoration time estimate for the area of interest (at block 415), the electronic processor 200 generates and transmits a damage assessment report for display on one or more of the user devices 110 (at block 420). The damage assessment report may include restoration time estimates based on resource allocation, the availability of resources, the damage assessment, a logistical material estimate, or a combination thereof….”). Although Splittstoesser teaches a damage assessment report that includes logistical material estimates required in response to the weather event, Splittstoesser does not explicitly teach that the material is raw material, yet it is obvious that the cited material may include the recited raw material. Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.

Regarding claim 15 Watson, Lancaster, Radich, Cole and Ritz teach the invention as claimed as detailed above with respect to claim 1. However Watson is silent the following claim that is taught by Splittstoesser: 
wherein the historic claim loss data in the database comprises a number of insurance claims submitted in response to the historic weather event, and wherein the predicted losses associated with the identified weather event comprise a predicted number of insurance claims that will be submitted in response to the identified weather event.  (See at least [0073] via: “… With respect to FIGS. 1 and 5, method 500 may begin with DA computing device 102 retrieving 502 historical damage data from historical damage database 108. …in addition see at least [0074] via: “… DA computing device 102 may identify 506 building 114 for roof damage assessment. …DA computing device 102 may identify 506 building 114 based up a received insurance claim associated with building 114 … DA computing device 102 may retrieve 508 damage data associated with building 114 for one or more data sources, such as, … insurance computing device 104, … and/or weather database 214 (shown in FIG. 2)…. The damage data may include a plurality of damage parameters associated with building 114. DA computing device 102 may compare 510 the damage data to the damage model. …, DA computing device 102 may compare the damage parameters of the damage data to the model parameters of the damage model. … DA computing device 102 may generate a confidence score for building 114 based upon the comparison 510. DA computing device 102 may determine 512 a damage status of a roof of building 114 based at least partially upon the comparison 510…”; in addition see at least [0075] via: “…The determined damage status may be transmitted to a user associated with building 114 (e.g., policyholder 116) and/or an insurance provider associated with an insurance policy for building 114…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Watson to incorporate the teachings of Splittstoesser because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Watson’s teaching regarding  methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations, could be modified to include Splittstoesser’s teaching regarding a method of generating a model and computing building damage assessment (DA) by use of a database of historical roof damage data based on storm and other damage conditions,  in order to make use of Watson’s machine learning prediction model of damage assessment and restoration to in addition predict building and asset damage based on weather conditions by making use of Splittstoesser’s building damage data, impacted by weather events, that is based on historic and current weather data.



Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. (FP 7.37)
Applicant amended independent claims 1, 16 and 20 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: The Applicant argues that the independent claims 1, 16 and 20 do not recite an abstract idea since The subject matter defined by the claims is directed to a weather event mobilization and response system and method which involves a particular combination of steps or features that include, for example, using historic weather data to generate historic weather forecast data via a weather forecast model, analyzing different types of historic weather and insurance data via a storm loss model including at least one machine learning algorithm, generating current weather forecast data by analyzing the current weather data received from sensors via the weather forecast model, identifying at least one weather event using correlations developed by a storm loss model, determining predicted insurance claims and claim losses associated with the identified weather event using the correlations developed by the storm loss model based on the current weather forecast data and current exposure data, and sending instructions for responding to the weather event to at least one electronic user device, wherein the instructions are based on the predicted losses associated with the identified weather event. Such claims Page 13 of 24Application No. 16/819,826Reply to Office Action of December 28, 2021Attorney Docket 21184-148541-UScannot be summed up as merely directed to fundamental economic principles as they are directed to a specific improvement in a computer processing protocol for identifying weather events through analysis of different types of historic and current data and determining predicted insurance claims and losses associated with the identified weather event. The claims also further include employing such determined predictions as a basis for sending targeted instructions to user devices, ultimately improving the response to the weather event. 

The Examiner disagrees. The claimed invention: “generating a historic weather forecast associated with the historic weather event by analyzing the historic weather data via a weather forecast model, the historic weather data including meteorological information collected during or prior to the historic weather event“; “generating a storm loss model by analyzing the historic weather data, the historic exposure data, the historic claim loss data, and the generated historic weather forecast, wherein the storm loss model develops correlations between the historic weather data, the historic insurance claim data, the historic exposure data, and the generated historic weather forecast, and the historic claim loss data associated with the historic weather event”; “generating a current weather forecast by analyzing the current weather data via the weather forecast model”; “identifying at least one weather event using the correlations developed by the storm loss model”; and “determining predicted losses associated with the identified weather event using the correlations developed by the storm loss model based on the current weather forecast and current exposure data” belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk and insurance as it recites operating a weather event mobilization and response system in order to predict claim losses (refer to MPEP 2106.04(a)(2)). Accordingly the claims do recite an abstract idea.

Step 2A Prong Two: The Applicant argues that the independent claims 1, 16 and 20   are directed to improvements in computer functionality or another existing technology by improving the technological processes for identifying events by being a "proactive methodology." Which involves a specific combination of a processor using the claimed historic data, claimed current data (including sensor data), a stored storm loss model, and a stored weather forecast model, to more accurately interpret current weather data received from sensors, generate a forecast, and identify a weather event and its insurance impact. This combination of recited features that permits more accurate identification and anticipation of weather events and insurance fallout of such events also improves the step of responding to such events, as the processor can further send out targeted instructions to electronic user devices on the basis of the predictions. As such the Applicant argues that the claims integrate a unique combination of features into a practical application. 

The Examiner disagrees. In order to integrate the abstract idea into a practical idea the Applicant would have to demonstrate at least one of the conditions enumerated below applies:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The Applicant has not demonstrated any of the above listed conditions based on the recitation of the additional elements the independent claims of “database“; claims 1 and 16 recite: “electronic user device having a user interface“; and “processor“; and claim 20 recites: “machine learning circuit“ that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) and in addition claim 1 recites “sensors” and claims 1, 16 and 20 recite: “receiving historic weather event data from a historic weather event database, the historic weather event data comprising historic weather data, historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event”; “receiving current weather data from at least one weather sensor“; “receiving current exposure data from an insurance policy database“; and “sending instructions for responding to the weather event to at least one electronic user device, wherein the instructions are based on the predicted losses associated with the identified weather event “; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea

Step 2B: The Applicant argues that even if the claims are considered to be directed to a judicial exception per Step 2A, the claims certainly recite "something significantly more" per Step 2B, that is, recite an inventive concept. 

The Examiner disagrees. Similar to the analysis in step 2A Prong Two and in addition adding the further analysis under well-understood routine conventional (WURC) and using WURC option 2 “gathering data” and  “transmitting data”; can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

In response to applicant's arguments regarding claim rejections under 35 U.S.C § 103

The Applicant argues that the Examiner does not provide an appropriate motivation to modify Watson in view of Lancaster in order to teach “wherein the storm loss model develops correlations between the historic weather data, [the historic insurance claim data, the historic exposure data,] and the generated historic weather forecast, [and the historic claim loss data] associated with the historic weather event…”; since the motivation statement according to the Applicant is a mere conclusory statement instead of an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Furthermore the Applicant alleges that he/she sees no reason why Lancaster who solves the problem of insurance companies making more informed decisions about risk, and thus is benefited by a risk/loss model which incorporates historic insurance data should be combined with Watson who has no need to include historic insurance exposure information because Watson is solely concerned with timely restoration: that is, quick repair of damages to infrastructure after a weather event, such as an outage where a repair crew must be sent to manually intervene and fix the infrastructural network.

The Examiner disagrees with the Applicant’s arguments. Watson teaches methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations. Watson nevertheless does not explicitly teach that this data includes historic insurance claim data, historic exposure data, and historic claim loss data associated with the historic weather event, which is taught by Lancaster which teaches using historic insurance claim data ([0038] “(i) past claims”), historic exposure data (“(ii) past coverages, including effective dates, expiration dates, limits, deductibles, and other terms and conditions; (iii) measurements on past risk characteristics such as (in the case of property coverage) construction, occupancy, protection, and exposure characteristics, values, other survey results, and geographic characteristics”), and historic claim loss data ([0034] “may also include any historical claims/losses for that risk”) to generate a loss model (predictive model 28) to determine predicted losses associated with identified events using correlations developed by the model based on current forecast and current exposure data ([0029]). The Examiner sees no fault in modifying Watson to incorporate the teachings of Lancaster since by doing so Watson’s damage prediction model could be further modified with Lancaster’s risk/loss model used to assist  insurance companies with making more informed decisions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the methods for damage assessment and restoration of Watson to incorporate using historic insurance claim data, historic exposure data, and historic claim loss data to generate a loss model to determine predicted losses as taught by Lancaster in order to teach: “wherein the storm loss model develops correlations between the historic weather data, [the historic insurance claim data, the historic exposure data,] and the generated historic weather forecast, [and the historic claim loss data] associated with the historic weather event…”. The Examiner has used the guidelines in the KSR decision as detailed in MPEP 2143 with the rationale A of combining prior art elements according to known methods to yield predictable results.  Without the “as a whole” requirement, an obviousness assessment might break an invention into its component parts (A+B+C), then find a prior art reference containing A, another containing B, and another containing C, and on that basis alone, declare the invention obvious. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (Stratoflex, Inc. v. Aeroquip Corp.,218 USPQ 871 (Fed. Cir. 1983)) See MPEP 2141.02(I).

The Applicant argues that the Examiner does not provide an appropriate motivation to modify Watson in view of Ritz in order to teach “receiving current exposure data from an insurance policy database” since the motivation statement according to the Applicant is a mere conclusory statement instead of an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Furthermore the Applicant alleges that he/she sees no reason why Ritz who teaches the evaluation of the exposure to insurance policies caused by real-time or  historic events based on data, in addition to data based on insurance portfolios, both of which mapped by geographic area and value, so that a user can quickly determine the exposure to a portfolio from an event should be combined with Watson who has no need to include data based on insurance portfolios since Watson is solely concerned with timely restoration: that is, quick repair of damages to infrastructure after a weather event.

The Examiner disagrees with the Applicant’s arguments. Watson teaches methods for damage assessment and restoration for a given geographic area based on a damage prediction model developed with machine learning that uses historical weather and associated damage data as training data to determine and transmit a damage assessment report for display based on damage prediction for the area of interest in addition to restoration time estimates based on the damage prediction and  different resource allocations. Watson nevertheless does not explicitly teach that this data includes exposure data from an insurance policy database which is taught by Ritz that teaches the evaluation of the exposure to insurance policies caused by real-time or a historic events based on data, such as hurricane, earthquake, fire, flood, and storm event data, in addition to data based on insurance portfolios, both of which mapped by geographic area and value that, so that a user can quickly determine the exposure to a portfolio from an event. The Examiner sees no fault in modifying Watson to incorporate the teachings of Ritz since by doing so Watson’s damage prediction model could be further modified with Ritz’s exposure data from an insurance policy database used to assist  insurance companies with making more informed decisions.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methods for damage assessment and restoration of  Watson to incorporate the evaluation of the exposure to insurance policies caused by real-time or a historic events based on data taught by Ritz in order to teach: “receiving current exposure data from an insurance policy database”. The Examiner has used the guidelines in the KSR decision as detailed in MPEP 2143 with the rationale A of combining prior art elements according to known methods to yield predictable results.  Without the “as a whole” requirement, an obviousness assessment might break an invention into its component parts (A+B+C), then find a prior art reference containing A, another containing B, and another containing C, and on that basis alone, declare the invention obvious. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (Stratoflex, Inc. v. Aeroquip Corp.,218 USPQ 871 (Fed. Cir. 1983)) See MPEP 2141.02(I).

The Applicant argues that the proposed combination of Watson in view of Radich fails to teach “generating a historic weather forecast associated with the historic weather event by analyzing the historic weather data via a processor comprising a weather forecast model, the historic weather data including meteorological information collected during or prior to the historic weather event”. The Applicant alleges that no portion of Radich discloses using historic weather data to generate historic weather forecast data as claimed. 

The Examiner disagrees with the Applicant’s arguments. The Examiner notes at Fig. 3 step 302 through 308. In step 308 Radich teaches the above cited claim: See at least [0039] via: “…FIG. 3 is a flow chart of a process for predicting the impact of forecasted weather conditions…”; in addition see at least [0040] via: “…The observable impact of at least some of the past weather events is determined in step 302…”; in addition see at least [0065] via: “…The likelihood of each of the past weather conditions reoccurring at that magnitude, known statistically as a return frequency, is determined in step 308….”. 

The Applicant argues that the proposed combination of Watson in view of Cole fails to teach “generating a current weather forecast by analyzing [the current] weather data via the weather forecast model” since Cole uses a received weather forecast to determine whether the forecasted weather event is of a pre-defined type to impact a certain scheduled activity, and as such, Cole does not disclose generating current forecast data by analyzing current weather data as claimed.

The Examiner disagrees. Although Cole does not generate a current forecast, it provides current data to Watson’s learning engine that can then be used to forecast current weather. 
  
The Applicant argues that the Office Action uses the claim as a roadmap to arrive at the claimed invention. Specifically that the cited references, alone or in combination, fail to disclose a machine learning-derived storm loss model that determines correlations between historic weather data, historic weather forecast data, historic insurance claim data, historic exposure data, and historic claim loss data as is recited in the claims. In other words the Applicant argues that the Office Action has not considered the claimed invention as a whole, but rather has considered the claimed invention part by part as a roadmap to arrive at the claimed invention using “hindsight bias”

The Examiner disagrees. The Examiner has rejected the invention under 35 USC §103 because the claimed invention is not anticipated by a single reference according to the standard established by 35 USC §102. Hence references were combined to teach the invention as articulated by the Supreme Court in a 1966 decision, Graham v. John Deere Co. 838 U.S. 1, 17-18, 148 USPQ 459, 467 (1966). The Supreme Court affirmed that the framework set forth in Graham v. John Deere continues to define the inquiries that should be addressed in determining obviousness under 35 U.S.C. 103 [KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (2007)].   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).




In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of claims 1-21 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the examiner maintains the rejection of claims 1-21 as being rejected under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691